Case 1:19-cv-04889-NRB Document1 Filed 05/24/19 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

DOMINIQUE DANIELS,
Civil Action No.:
Plaintiff,
-against-
NOTICE OF REMOVAL
JERRY L. ELLIOT and W.W. TRANSPORT, INC.,

Defendants-Petitioners.

 

TO: THEHONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

Defendants-Petitioners, JERRY L. ELLIOT and W.W. TRANSPORT, INC., file this
notice to remove the foregoing case to the United States District Court for the Southern District

of New York, Manhattan division, and respectfully show this Court:

1. A civil action was commenced in the Supreme Court of Bronx County, State of
New York, in which the above-named individual, DOMINIQUE DANIELS is the plaintiff and
the petitioners are defendants JERRY L. ELLIOT and W.W. TRANSPORT, INC. The action is
entitled DOMINIQUE DANIELS v. JERRY L. ELLIOT and W.W. TRANSPORT, INC. and

bears Index number 24274/19.

2. This is a civil action seeking damages arising out of a motor vehicle accident
allegedly caused by the defendants’ negligence. The plaintiff alleges personal injuries. The
addendum demands an amount which exceeds the jurisdictional limits of all lower Courts.
Accordingly, the amount in controversy in this suit is in excess, exclusive of interest and costs,

of $75,000.

48 12-2377-2312.1
Case 1:19-cv-04889-NRB Document1 Filed 05/24/19 Page 2 of 3

3. This action involves a controversy between citizens of the State of New York, a
corporation of the State of Iowa, and a citizen of the State of Pennsylvania, in that: (a) the
plaintiff DOMINIQUE DANIELS is now, and was at the time said action was commenced, a
resident of the State of New York, (b) petitioner W.W. TRANSPORT, INC. is at the time of the
accident and remains a corporation of the State of Iowa with its principal place of business in the
State of Iowa, and (c) petitioner JERRY L. ELLIOT was at the time of the accident and remains

resident and domiciliary of the State of Pennsylvania.

4, The above action was commenced against defendants-petitioners on or after May

21, 2018.

5. No proceedings have occurred in the state court action, and the defendants have

not yet appeared in that action.

6. Said action is one of which the District Courts of the United States have original
jurisdiction under 28 U.S.C. § 1332 and 28 U.S.C. § 1441. There is complete diversity of

citizenship between the plaintiff and the defendants.

7. Defendants JERRY L. ELLIOT and W.W. TRANSPORT, INC. are the
petitioners for the removal of this case to this Court.

8. This motion is filed within thirty (30) days after receipt by petitioners JERRY L.
ELLIOT and W.W. TRANSPORT, INC. of the summons and complaint commanding them to

appear and to file a written answer to the plaintiff's complaint.

9. Written filing of this motion will be given to the plaintiff promptly after the filing

of this motion, as is required by law.

4823-5236-8161.1
Case 1:19-cv-04889-NRB Document1 Filed 05/24/19 Page 3 of 3

10. A true and correct copy of this motion will be filed with the Clerk of the Supreme
Court of Bronx County, State of New York promptly after the filing of this motion, as is required

by law.

11. Attached to this motion, and by reference made a part hereof, are true and correct

copies of all process, pleadings and orders filed in the aforesaid action.

12. _ By filing this Notice of Removal, petitioners do not waive any defense which may
be available to them, specifically including, but not limited to, their right to contest in personam
jurisdiction over the petitioners, improper service of process upon the petitioners, and the

absence of venue in this Court or in the court from which the action has been removed.

WHEREFORE, petitioners pray that this action proceed in this Court as an action

properly removed thereto.

Dated: New York, New York
May 24, 2019 Yours etc.,

LEWIS eae ancy & SMITH LLP

|
By: | Wau Z Z A a
Adam Schwartzstein (AS-5112)
Attorneys for Defendants-Petitioners
JERRY L. ELLIOT and
W.W. TRANSPORT, INC.
77 Water Street, Suite 2100
New York, NY 10005
(212) 232-1300
Our File No.: 31165.308
To: Stillman & Stillman, P.C.
Attorneys for Plaintiff
DOMINIQUE DANIELS
2622 East Tremont Avenue
Bronx, New York 10461
(718) 828-1400
